Name: Commission Regulation (EC) No 615/2004 of 1 April 2004 repealing Regulations (EC) No 8/2004, (EC) No 9/2004 and (EC) No 10/2004 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of large-flowered roses, small-flowered roses and uniflorous (bloom) carnations, respectively, originating in Israel
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  tariff policy;  Asia and Oceania;  EU finance;  trade
 Date Published: nan

 Avis juridique important|32004R0615Commission Regulation (EC) No 615/2004 of 1 April 2004 repealing Regulations (EC) No 8/2004, (EC) No 9/2004 and (EC) No 10/2004 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of large-flowered roses, small-flowered roses and uniflorous (bloom) carnations, respectively, originating in Israel Official Journal L 098 , 02/04/2004 P. 0008 - 0009Commission Regulation (EC) No 615/2004of 1 April 2004repealing Regulations (EC) No 8/2004, (EC) No 9/2004 and (EC) No 10/2004 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of large-flowered roses, small-flowered roses and uniflorous (bloom) carnations, respectively, originating in IsraelTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip(1), and in particular Article 5(2)(b) thereof,Whereas:(1) Following Council Decision 2003/917/EC of 22 December 2003 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the State of Israel concerning reciprocal liberalisation measures and the replacement of Protocols 1 and 2 to the EC-Israel Association Agreement(2), since 1 January 2004 it is no longer necessary to fix minimum entry prices for roses and carnations imported from Israel, since all imports inside the tariff quota are subject to preferential customs duties.(2) However, entry prices were nevertheless calculated for these products and adopted in Commission Regulation (EC) No 8/2004(3) in the case of large-flowered roses, Commission Regulation (EC) No 9/2004(4) in the case of small-flowered roses, and Commission Regulation (EC) No 10/2004(5) in the case of uniflorous (bloom) carnations.(3) It is therefore necessary to re-establish the preferential customs duties introduced by Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95(6).(4) Regulations (EC) No 8/2004, (EC) No 9/2004 and (EC) No 10/2004 should therefore be repealed with effect from their date of entry into force, since the customs duties collected under those Regulations can be reimbursed under Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(7) and Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(8).(5) The Commission must take these measures in between the meetings of the Management Committee for Live Plants,HAS ADOPTED THIS REGULATION:Article 1Regulations (EC) No 8/2004, (EC) No 9/2004 and (EC) No 10/2004 are hereby repealed.Article 2This Regulation shall enter into force on 2 April 2004.It shall apply from 7 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 April 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 382, 31.12.1987, p. 22. Regulation as last amended by Regulation (EC) No 1300/97 (OJ L 177, 5.7.1997, p. 1).(2) OJ L 346, 31.12.2003, p. 65.(3) OJ L 2, 6.1.2004, p. 28.(4) OJ L 2, 6.1.2004, p. 30.(5) OJ L 2, 6.1.2004, p. 32.(6) OJ L 109, 19.4.2001, p. 2. Regulation as last amended by Commission Regulation (EC) No 54/2004 (OJ L 7, 13.1.2004, p. 30).(7) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 2700/2000 of the European Parliament and of the Council (OJ L 311, 12.12.2000, p. 17).(8) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2286/2003 (OJ L 343, 31.12.2003, p. 1).